SEITZ, Chief Judge,
dissenting.
I agree with the majority that the Commission properly determined that a violation occurred. In my view, however, a court is not free to substitute its judgment for that of the Commission in determining the willfulness of a violation if there was substantial evidence for the Commission’s determination. Here, there was substantial evidence no matter what standard of willfulness is applied. The judgment concerning willfulness in this case necessarily rests on an assessment of the risks facing Corcoran and his response to those risks. I cannot say that the Commission lacked substantial evidence for its assessment of these factors, especially where the company had a policy of requiring expeditious removal of water. Although I would not be inclined to find willfulness were I free to do so, I feel constrained by our standard of review to conclude that affirmance of the Commission’s order enforcing the citation is required.